2. Civil, commercial, family and private international law aspects of the action plan implementing the Stockholm Programme (
- Before the vote:
Mr President, ladies and gentlemen, due to the change in the agenda approved yesterday by this House, I would firstly like to express my approval for the fact that the Committee on Legal Affairs has unanimously approved the draft report that we are voting on today.
The fact that the construction of the European judicial space finds such a broad consensus in Parliament is important. The Stockholm Programme envisages that everyday life should be intrinsic to the process of constructing a Europe of citizens and not merely of political forces or institutional representations. It sets out to resolve the everyday problems of Europeans by the real and unified creation of an effective market of labour, goods and services, entrepreneurial activity without internal borders and without red tape, to strengthen the common basis of rights of succession, contracts, consumers, timely payments, the family, children and more.
It will also be the duty and responsibility of the justice system, national judiciaries, solicitors, accountants and workers who operate within individual States to build Europe, to interpret the laws that unite our continent. Our past is marked by different judicial and legal traditions - Common law and Civil law - with differences between the French or German systems and histories that are sometimes very different. We respect national prerogatives and the principle of subsidiarity, but we realise that in order to build Europe - and fortunately we are still on that road - we need progressive convergence that is based on the great constitutional tradition of fundamental rights for which Europe stands.
Mr President, the Action Plan that we will approve sets out to construct, reinforce, extend and disseminate a solid European judicial culture, a European legal mindset. That is why I will vote in favour.